 

EXHIBIT 10.03

 

NON-TRANSFERABLE CLASS B WARRANT

 

NO. ______ TONIX PHARMAECUTICAL HOLDING CORP. ________ Shares

 

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:30 P.M., EASTERN

TIME, ON THE EXPIRATION DATE

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED.

 

FOR VALUE RECEIVED, TONIX PHARMACEUTICAL HOLDING CORP., a Nevada corporation
(the “Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, commencing on Trigger Date (as defined herein), but no
later than 5:30 p.m., Eastern Time, on the Expiration Date (as hereinafter
defined) to ________________ or registered assigns (the “Holder”), under the
terms as hereinafter set forth, such number of fully paid and non-assessable
shares of the Company’s Common Stock, par value $0.001 per share, as equals the
Warrant Share Number (as defined below) (the “Warrant Stock”), at a purchase
price of $0.01 per share (the “Warrant Price”), pursuant to this warrant (this
“Warrant”). The Warrant Price is subject to adjustment as provided in Section 5
of this Warrant. The term “Common Stock” shall mean, when used herein, unless
the context otherwise requires, the stock and other securities at the time
receivable upon the exercise of this Warrant.

 

1.            Exercise of Warrant.

 

a.           For purposes of this Warrant, the following terms shall have the
following meanings:

 

(i)          “Announcement Date” means the earlier of (1) the date on which the
Company announces via press release the results of the pharmacokinetic study of
its TNX-102 drug formulation; or (2) June 1, 2012.

 

(ii)         “Expiration Date” means the Trading Day after the Trigger Date.

 

(iii)        “Initial Purchase Price” means $1.00, subject to adjustment as
provided in Section 5 of this Warrant.

 

(iv)        “Offering” means the private placement of units of the Company
consisting of Common Stock, this Warrant and a Class A warrant (“Units”)

 

 

 



 

(v)         “Trading Day” means any day on which the Common Stock is traded on
the Trading Market (as defined below), provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market.

 

(vi)        “Trigger Date” means the date that is eleven (11) Trading Days after
the Announcement Date (but not including the Announcement Date).

 

(vii)       “Unit Common Stock” means the number of shares of Common Stock
underlying the Units acquired by the Holder from the Company in the Offering
that have been continuously owned by the Holder since such acquisition and
through the Trigger Date (as adjusted for any stock dividends, stock splits or
similar events); provided that the Holder shall be deemed to have continuously
owned the Common Stock if the Common Stock has been transferred (1) to a
beneficiary of the Holder pursuant to a will or other testamentary document or
applicable laws of descent or (2) without consideration to any trust for the
direct or indirect benefit of the Holder or the immediate family of the Holder.

 

(viii)      “VWAP” means the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market (as defined below), the average of the daily volume weighted
average price of the Common Stock for the ten (10) Trading Days after the
Announcement Date (but not including the Announcement Date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a trading Day from 9:30 a.m. New York City time to 4:00
p.m. New York City time); (b) if the Common Stock is not then listed or quoted
on a Trading Market and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the average bid price per
share of the Common Stock so reported for the ten (10) Trading Days after the
Announcement Date (but not including the Announcement Date); or (c) in all other
cases, the fair market value of a share of Common Stock as determined in good
faith by the Company’s board of directors. For purposes of this Warrant,
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, NYSE Amex, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ
Global Select Market, or OTC Bulletin Board. Notwithstanding the above, if any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity shall be effected (a “Fundamental Transaction”),
then the VWAP shall be determined by reference to the ten (10) Trading Days
prior to the date of the Fundamental Transaction.

 

(ix)         “Warrant Share Number” means the number determined in accordance
with the following formula:

 

Warrant Share Number = [(Initial Purchase Price -VWAP) * Unit Common Stock] /
VWAP

 

2

 



 

Notwithstanding the above, (1) to the extent that the VWAP is less than $0.50,
the VWAP for the purposes of the above calculation shall be $0.50; and (2) to
the extent the VWAP is greater than $0.75, the Warrant Share Number shall be
deemed to equal zero shares. The foregoing amounts are subject to adjustment as
provided in Section 5 of this Warrant.

 

b.           On the Expiration Date, this Warrant shall be automatically be
exercised via cashless exercise as described in this section. On the Expiration
Date, the Holder shall be deemed to have exercised this Warrant in whole by
means of a “cashless exercise” in lieu of making a cash payment, and the Holder
shall then be entitled to receive a certificate for the number of shares of
Warrant Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

  (A) = VWAP;         (B) = the Warrant Price of this Warrant, as adjusted; and
        (X) = Warrant Share Number.

 

c.           No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant. The Company shall pay cash in lieu
of fractions with respect to the Warrants based upon the fair market value of
such fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.

 

d.           In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder within a
reasonable time after such rights shall have been so exercised. The person or
entity in whose name any certificate for the Warrant Stock is issued upon
exercise of the rights represented by this Warrant shall for all purposes be
deemed to have become the holder of record of such shares immediately prior to
the close of business on the date on which the Warrant was surrendered and
payment of the Warrant Price and any applicable taxes was made, irrespective of
the date of delivery of such certificate, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the opening of business on the next succeeding date on which the stock transfer
books are open. The Company shall pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of shares of
Common Stock on exercise of this Warrant.

 

2.            Disposition of Warrant Stock and Warrant.

 

a.           The Holder hereby acknowledges that this Warrant and any Warrant
Stock purchased pursuant hereto are, as of the date hereof, not registered: (i)
under the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.

 



3

 

 

This Warrant is transferable only in connection with the transfer of the Unit
Common Stock. To the extent the Warrant Stock has not been registered for resale
pursuant to the Act, the Holder hereby agrees that it will not sell or transfer
all or any Warrant Stock unless and until it shall first have given notice to
the Company describing such sale or transfer and furnished to the Company either
(i) an opinion, reasonably satisfactory to counsel for the Company, of counsel
(skilled in securities matters, selected by the Holder and reasonably
satisfactory to the Company) to the effect that the proposed sale or transfer
may be made without registration under the Act and without registration or
qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.

 

b.           If, at the time of issuance of the shares issuable upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3.            Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.

 

4

 

 

4.            Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.

 

5.            Capital Adjustments. This Warrant is subject to the following
further provisions:

 

a.           Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the Initial Purchase Price, VWAP and the Warrant Price shall
be proportionately adjusted.

 

b.           Stock Dividends and Distributions. If the Company at any time while
this Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then Initial Purchase Price, VWAP and the Warrant
Price shall be proportionately adjusted.

 

c.           Stock and Rights Offering to Stockholders. If the Company shall at
any time after the date of issuance of this Warrant distribute to all holders of
its Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.

 

d.           Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

e.           Duration of Adjustment. Following each computation or readjustment
as provided in this Section 5, the new adjusted Initial Purchase Price, VWAP and
Warrant Price shall remain in effect until a further computation or readjustment
thereof is required.

 

5

 



 

6.           Limitation on Exercises. The Company shall not affect the exercise
of this Warrant, and the Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, the Holder
(together with such Holder’s affiliates) would beneficially own in excess of
4.99% of the shares of Common Stock outstanding immediately after giving effect
to such exercise. For purposes of the foregoing sentence, the aggregate number
of shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Holder and its affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. To the extent
that the limitation contained in this Section 6 applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the Holder together with any affiliate) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliate) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of the
determination. For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of shares of Common Stock outstanding. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The restriction described in this Section 6 may be
waived, in whole or in part, upon sixty-one (61) days prior notice from the
Holder to the Company to increase such percentage up to 9.99%, but not in excess
of 9.99%. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 6 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 

6

 

 

7.            Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any stock dividend, combination of shares, reverse or forward stock
split, reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Warrant Price then in
effect.

 

8.            Notice to Holders.

 

a.           Notice of Record Date. In case:

 

(i)          the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)         of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or

 

(iii)        of any voluntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.

 

b.           Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.

 



7

 



 

9.            Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

 

10.          Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.

 

11.          Notices. Any notice required or contemplated by this Warrant shall
be deemed to have been duly given if transmitted by registered or certified
mail, return receipt requested, or nationally recognized overnight delivery
service, to the Company at its principal executive offices located at 509
Madison Avenue, Suite 306, New York, New York 10022, Attention: Seth Lederman,
or to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.

 

12.          Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

13.          Jurisdiction and Venue. The Company and Holder hereby agree that
any dispute which may arise between them arising out of or in connection with
this Warrant shall be adjudicated before a court located in New York County, New
York and they hereby submit to the exclusive jurisdiction of the federal and
state courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.

 

[SIGNATURE PAGE FOLLOWS]

 



8

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of _____________________, 201_.

 

  TONIX PHARMACEUTICALS HOLDINGS CORP.             By:         Name:      
Title:

 

9

 



 

NOTICE OF EXERCISE

 

TO: Tonix Pharmaceuticals Holding Corp.   509 Madison Avenue   Suite 306   New
York, New York 10022   Attn:  Seth Lederman   Tel: (212) 980-9155   Fax: (212)
923-5700

 

(1)           The undersigned hereby elects to purchase ______________ shares of
Warrant Stock of the Company pursuant to the terms of the attached Warrant to
Purchase Common Stock, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

 

(2)           Payment shall take the form of (check applicable box):

 

¨            in lawful money of the United States; or

 

¨            if permitted, the cancellation of __________ shares of Warrant
Stock in order to exercise this Warrant with respect to ____________ shares of
Warrant Stock (using a VWAP of $______ for this calculation), in accordance with
the formula and procedure set forth in subsection 1(b).

 

¨            if permitted, the cancellation of such number of shares of Warrant
Stock as is necessary, in accordance with the formula and procedure set forth in
subsection 1(b), to exercise this Warrant with respect to the maximum number of
shares of Warrant Stock purchasable pursuant to a cashless exercise.

 

(3)           Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:

 



--------------------------------------------------------------------------------

 

The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 

(4)           Accredited Investor. The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 



10

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name and Title of Authorized Signatory:  

 

Date:  

  

11

 



 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, all of or                       shares of the foregoing
Warrant and all rights evidenced thereby are hereby assigned to

 

                                                                                          whose address is

 

                                                                                                        

 

                                                                                                        

 

Dated:                       ,         

 

Holder’s Name:  

 

Holder’s Signature:  

 

Name and Title of Signatory:  

 

Holder’s Address:  

 

Signature Guaranteed:  

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.



12

